DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/20 has been considered by the examiner.

Drawings
The drawings were received on 12/28/20 are acceptable. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, and 8-11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by ZF Friedrichshafen (DE 102017213194 A1)
          ZF Friedrichshafen discloses an electrical direct current converting device e.g. galvanically isolated single ended primary inductance converter, has electrical feedback line located in rectifying element and controller for controlling converting device in Figures 1-5. 
In regard to claim 1. A power converter (see abstract, paragraphs 31-44; Fig. 3) comprising: a single-ended primary-inductor converter ("SEPIC"), the SEPIC including: an input for receiving an input signal (Vi,)(Figure 3, 370, 310) ; a first output for delivering a first load (Vou t)(Fig. 3, 336, 392); a first energy storing circuit )Fig. 3, 312) comprising a first inductive element (L1)(Fig. 3, 312) that is connected to the input (Vi,) and that is connected across a switch (Si) (Fig. 3, 314) to a first capacitive element (Ci) (Fig. 3, 316), the first energy storing circuit arranged such that when the switch (Si) is closed, energy is stored in the first inductive element (L1), whereas when the switch (Si) is open, energy is released from the first inductive element (L1) to charge the first capacitive element (C1); and a second energy storing circuit (Fig. 3, 322) comprising a second inductive element (L2) (Fig. 3, 322), a second capacitive element (C2) (Fig. 3, 334), and a first diode (D1) (Fig. 3, 332), wherein the first diode (D1) is connected to the 1t), wherein the first inductive element (L1), the second inductive element (L2) and the third inductive element (L3) each comprise a coil, and wherein the coils of the first inductive element (L1), the second inductive element (L2) and the third inductive element (L3) are wound around a single magnetic core (50) (Fig. 3, coupling through the common core indicated through dots in the figure) in such a manner that the third inductive element (L3) is coupled to the first inductive element (L1) and/or the second inductive element (L2) such that power can be transferred from the first inductive element (L1) and/or the second inductive element (L2) to the third inductive element (L3) in the isolated load circuit to deliver the second load (V'o1t) (See paragraphs 31-44 and Fig. 3)  .  



In regard to claim 6. The power converter of claim 1, wherein the third inductive element (L3) is wound in the opposite direction to the first inductive element (L1) and the second inductive element (L2) (direction of winding shown in Fig. 3).  

In regard to claim 8. The power converter of claim 1, comprising a plurality of isolated load circuits each comprising a respective inductive element (L3) that is magnetically coupled to the first inductive element (L1) and/or the second inductive element (L2) of the SEPIC (Fig. 3, 336 and 346).  

In regard to claim 9. The power converter of claim 1, wherein the switch (Si) comprises a MOSFET (Fig. 3, 314).  

In regard to claim 10. A power supply comprising: a power converter as claimed in claim 1; and a DC voltage source (Fig. 3, 370), wherein the power converter is arranged such that the DC voltage source 16125220US01 (U381616US) provides the input signal (Vi,) to the power converter, the power converter converting the input signal (Vi,) to one or more output loads (Vout, V'out) (Fig. 3, 392, 394).  
 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over by Vuk et al. (US 2009/0206657 A10 in view ZF Friedrichshafen (DE 102017213194 A1)
           Vuk et al. disclose the claimed invention except for the detail of the power supply. Vuk et al. disclose a battery supplementing super capacitor energy storage charge and discharge converter in Figures 1. An aircraft bus power distribution system 100 in Figure 1. ZF Friedrichshafen teach the claimed power converter.   ZF Friedrichshafen discloses an electrical direct current converting device e.g. galvanically isolated single ended primary inductance converter, has electrical feedback line located in rectifying element and controller for controlling converting device in Figures 1-5. It .
Allowable Subject Matter
Claims 3-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 is allowed because the prior art of record fails to disclose or suggest a power converter including the limitation “wherein the further inductive element (L4) comprises a coil that is wound around the same single magnetic core as the first inductive element (L1), the second inductive element (L2) and the third inductive element (L3), but wherein the further inductive element (L4) is not magnetically coupled to any of the first inductive element (L1), the second inductive element (L2) or the third inductive element (L3) “ in addition to other limitations recited therein.
Claims 4 and 5 depend upon an allowable claim 3.

Claim 7 is allowed because the prior art of record fails to disclose or suggest a power converter including the limitation “wherein the isolated load circuit comprises: the third inductive element (L3), a further capacitive element (C3), and a second diode (D2), wherein the circuit is arranged such that when the switch (Si) is closed, the second ut) is provided by the capacitive element (C3), whereas when the switch (Si) is open, energy is transferred to the isolated load circuit via the third inductive element (L3) and the second diode is forward-biased such that current flows from the third inductive element (L3) to provide the second output load (V'ou t) “ in addition to other limitations recited therein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leong (US 2017/0302176 A1) discloses a system and method for a switched mode power supply.
Diewald et al. (US 2014/0300343 A1) disclose a tracking energy consumption using a SEPIC converter technique.
Cuk (US 2012/0281436 A1) discloses an isolated DC-DC voltage step up converter.
Boudikian et al. (US 10,328,845 B2) disclose an electrical power supply for a lighting device of an automobile vehicle comprising a plurality of outputs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838